Case 2:20-cv-00193-SPC-NPM Document 9 Filed 05/29/20 Page 1 of 2 PageID 210



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

ADVANCE MAGAZINE
PUBLISHERS, INC. d/b/a Conde
Nast,

       Plaintiff,

v.                                                     Case No: 2:20-cv-193-FtM-38NPM

CHIC USA, INC.,

       Defendant.


                                          ORDER

       Before the Court is Plaintiff’s Motion for Entry of Clerk’s Default. (Doc. 7). Plaintiff

requests the Court enter a default against Defendant Chic USA, Inc. for its failure to plead

or otherwise defend. Defendant did not respond to the motion and the time to do so has

lapsed. As set forth below, the Court grants the motion.

       “When a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Fed. R. Civ. P. 55(a). Before directing the clerk to enter a

default, however, the Court must determine whether Plaintiff properly effected service of

process, for which Plaintiff bears the burden of proof. Fed. R. Civ. P. 4(l); Chambers v.

Halsted Fin. Servs., LLC, No. 2:13-CV-809-FTM-38, 2014 WL 3721209, at *1 (M.D. Fla.

July 28, 2014); Zamperla, Inc. v. S.B.F. S.R.L., No. 6:13-CV-1811-ORL-37, 2014 WL

1400641, at *1 (M.D. Fla. Apr. 10, 2014).

       Pursuant to Rule 4(h)(1)(B), an entity defendant may be served by any manner

authorized in the state or “by delivering a copy of the summons and of the complaint to
Case 2:20-cv-00193-SPC-NPM Document 9 Filed 05/29/20 Page 2 of 2 PageID 211



an officer, a managing or general agent, or any other agent authorized by appointment or

by law to receive service of process ….” Chambers, 2014 WL 3721209, at *1 (M.D. Fla.

July 28, 2014). Likewise, under state law, a corporation may be served through its

registered agent. Fla. Stat. § 48.081(3)(a). And § 48.081(3)(a) also provides that a person

attempting service may serve process on any employee of the registered agent on the

first attempt at service. Id.

       Here, Plaintiff served Defendant by serving an employee of its Registered Agent

Northrop Financial Group, LLC. Thus, the Court finds Plaintiff properly effected service of

process. Defendant has failed to answer or otherwise defend this action, and the Court

therefore finds a clerk’s default must be entered pursuant to Rule 55(a).

       Accordingly, it is hereby ORDERED:

       (1) Plaintiff’s Motion for Entry of Clerk’s Default (Doc. 7) is GRANTED.

       (2) The Clerk of Court is directed to enter a default against Defendant Chic USA,

           Inc.

       DONE and ORDERED in Fort Myers, Florida on May 29, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           -2-
